Fourth Court of Appeals
                                       San Antonio, Texas
                                            November 28, 2022

                                           No. 04-22-00792-CV

                               IN RE THE CITY OF SAN ANTONIO

                                    Original Mandamus Proceeding1

                                        CORRECTED ORDER

Sitting:          Luz Elena D. Chapa, Justice
                  Beth Watkins, Justice
                  Lori I. Valenzuela, Justice

       On November 21, 2022, relator filed a petition for writ of mandamus and a motion for
emergency relief. This court believes a serious question concerning the mandamus relief sought
requires further consideration. See TEX. R. APP. P. 52.8(b). Respondent and real party in interest
may file a response to the petition in this court no later than December 6, 2022. Any such
response must conform to Texas Rule of Appellate Procedure 52.4.

        In the emergency motion, after a hearing on November 16, 2022, relator complains the
trial court abused its discretion by rendering several orders from the bench. After consideration,
relator’s request for emergency relief is GRANTED IN PART. The following orders from the
November 16, 2022 hearing are STAYED pending further order from this court:

           (1) the deposition of anyone named of interest to real party in interest shall take place at
           the real party in interest’s prerogative following a December 13, 2022 deposition and
           before December 20, 2022; and

           (2) relator shall produce the human resources file, including any request for leave of
           Vincent Egidio, to real party in interest by November 22, 2022 at 5:00 PM.


           It is so ORDERED on November 28, 2022.




1
  This proceeding arises out of Cause No. 2021-CI-01482, styled Maria Monsibais v. City of San Antonio, pending
in the 408th Judicial District Court, Bexar County, Texas, the Honorable Mary Lou Alvarez presiding.
                                             PER CURIAM




ATTESTED TO: _____________________________
             Michael A. Cruz,
             Clerk of Court